Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 9-10, 12-15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Germanenko et al. (2014/0146838).
	Regarding claim 1, Germanenko discloses a system comprising: an optical component (resonant optical cavity 150 including nonlinear crystal 154); an enclosure surrounding the optical component (id.); and a vapor source in fluid communication with the enclosure (purge gas source 120 attached to humidity injection system 140), wherein the vapor source provides a vapor to the enclosure with a vapor level from 500 ppm to 15000 ppm (Germanenko, [0035]), wherein the vapor is one of water, methanol, ethylene glycol, or ethanol (id.).
	Regarding claim 3, Germanenko further discloses the optical component is one of fused silica, quartz, a borate, germanium, silicon germanium, rutile, sapphire, silicon, YVO4, SrB407, or ZnSe. (Germanenko, [0030], barium borate)
	Regarding claim 5, Germanenko further discloses the vapor is water. (Germanenko, [0035], water)
	Regarding claim 6, Germanenko further discloses the vapor level is from 500 ppm to less than 5000 ppm. (Germanenko, [0035])

	Regarding claim 10, Germanenko further discloses the vapor source includes a semi-permeable membrane. (Germanenko, [0043], Nafion membrane)
	Regarding claim 12, Germanenko further discloses the vapor source includes a gas source, wherein the gas source provides nitrogen, helium, carbon monoxide, carbon dioxide, krypton, argon, xenon, hydrogen, oxygen, compressed dry air, or a mixture thereof, wherein the gas from the gas source is mixed with the vapor. (Germanenko, [0036], clean dry air compressed to 50 psi)
	Regarding claim 13, Germanenko further discloses a vapor sensor disposed in fluid communication with the enclosure, wherein the vapor sensor is one of a carbon monoxide detector, a carbon dioxide detector, a hygrometer, or a hydrogen sensor. (Germanenko, [0060], humidity sensor 198)
	Regarding claim 14, Germanenko further discloses a processor in electronic communication with the vapor sensor, wherein the processor is configured to adjust the vapor level in purge gas from the enclosure based on readings from the vapor sensor. (Germanenko, [0013], [0060], computing system 250)
	Regarding claim 15, Germanenko further discloses a method comprising: flowing a vapor from a vapor source to an enclosure that surrounds an optical component; and maintaining a vapor level in the purge gas from 500 ppm to 15000 ppm, wherein the vapor is one of water, methanol, ethylene glycol, or ethanol. (See above with respect to claim 1.)
	Regarding claim 17, Germanenko further discloses the vapor level is from 500 ppm to less than 2000 ppm. (Germanenko, [0035])

	Regarding claim 20, Germanenko further discloses the maintaining is based on readings from the vapor sensor. (Germanenko, [0060])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Germanenko in view of Kojima (6,327,294).
Regarding claims 2 and 16, Germanenko does not teach the listed materials for the optical part.
Kojima teaches a solid state laser having optical components of CaF2 and BaF2.  (Kojima, Col. 30, lines 32-36)
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply the vapor protection process of Germanenko to the laser of Kojima in order .
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Germanenko in view of Perry et al. (2003/0161365)
	Regarding claim 4, Germanenko lacks explicit teaching of the optical component is one of a borosilicate, an AMTR and zinc selenide material, SrB407, or YVO4.
	Perry teaches the use of borosilicate as a material in optical components of a similar device.  (Perry, [0033], [0038])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use one of the disclosed materials for its disclosed purpose as an optical component in a laser system of the type disclosed in Germanenko.
	Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Germanenko in view of Soininen (2005/0066893).
	Regarding claims 8 and 11, Germanenko does not teach the vapor source includes a bubbler or a charge mosaic membrane or a bipolar membrane.
	However, each of these is the substitution of one art-recognized equivalent for another, in particular, these are all known means to supply an otherwise dry air with a chosen vapor.  See Soininen at [0017], [0041])
	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Germanenko.
	Regarding claims 7 and 18, the amount of vapor in the airstream is known to be a result-effective variable (See Germanenko at [0035]) with the amount of vapor being related to the materials chosen for the optical elements that come in contact with the vapor (id.).  Thus optimization of this 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884